In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 15‐1924

DARNELL TOLLIVER,
                                                  Plaintiff‐Appellant,

                                  v.


CITY OF CHICAGO, et al.,
                                               Defendants‐Appellees.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
           No. 1:11‐cv‐008563 — Andrea R. Wood, Judge. 


    ARGUED DECEMBER 11, 2015 — DECIDED APRIL 12, 2016


   Before KANNE, ROVNER, and HAMILTON, Circuit Judges.

    ROVNER, Circuit Judge. After pleading guilty to aggravated
battery  to  a  peace  officer,  Darnell  Tolliver  brought  claims
against the arresting officers for excessive force and conspiracy
to conceal the use of excessive force, and a claim against the
City of Chicago for indemnification of the officers. The district
court granted summary judgment in favor of the defendants
on  the  ground  that  Tolliver’s  claims  were  barred  by  Heck  v.
2                                                       No. 15‐1924

Humphrey, 512 U.S. 477 (1994). Although it is certainly possible
in the abstract for a claim of excessive force to survive Heck,
Tolliver’s suit rests on a version of the event that completely
negates  the  basis  for  his  conviction.  His  claim  is  therefore
barred by Heck and we affirm.
                                    I.
    The facts are hotly disputed but we must credit Tolliver’s
version and draw all reasonable inferences in his favor because
he  is  the  party  opposing  summary  judgment.  Anderson  v.
Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); McGreal v. Ostrov,
368 F.3d 657, 663 (7th Cir. 2004). In the evening of December 9,
2009, Tolliver drove to the home of his friend Kenyata Tyson,
near the intersection of Wabansia Avenue and Mobile Avenue
in  Chicago.  Tolliver  had  received  a  call  earlier  that  evening
from  Tyson’s  girlfriend,  asking  for  money  to  help  Tyson
retrieve  his  car  from  the  auto  pound.  Tolliver  went  into
Tyson’s house and handed over the requested money. He also
agreed to deliver drugs for Tyson and left the house with a
package of cocaine in his coat pocket. He returned to his white
Mitsubishi and pulled out onto Wabansia Avenue.
   Unbeknownst  to  Tolliver,  at  roughly  the  same  time,  a
confidential informant was telling a Chicago police sergeant
that people were packaging drugs at a house on Wabansia with
a white Mitsubishi parked outside. When Tolliver was leaving
the house, the sergeant received another call informing him
that  someone  was  leaving  in  the  white  Mistubishi.  The  ser‐
geant directed two officers on his gang team, Gregory Sobieraj
and Marc Debose, to stop the car. Officers Sobieraj and Debose
No. 15‐1924                                                                          3

saw the car at the intersection of Wabansia and Moody1 and
pulled  their  unmarked Ford Crown Victoria  in front of and
perpendicular to the Mitsubishi to effect the stop. 
    Both officers, who were in plain clothes, exited the car, but
Tolliver saw only Officer Sobieraj, who exited the driver’s side
and immediately pointed a gun at Tolliver. Because the car was
unmarked  and  lacked  police  mars  lights,  and  because  the
officers  were  in  plain  clothes,  Tolliver  did  not  immediately
realize  that  the  men  were  police  officers.  He  put  his  car  in
reverse and slowly backed up a little more than a car length.
When  he  looked  forward  again,  Tolliver  realized  from
Sobieraj’s demeanor that he was a police officer. Because he
did not want the officer to think that he was reaching for a gun,
Tolliver  (who  was  unarmed)  then  sat  motionless  in  the  car,
with his hands on the steering wheel in the 10 o’clock and 2
o’clock position, and his foot on the brake, for approximately
thirty seconds. He could tell that the man with the gun was
shouting but he could not hear the words because music was
playing in the car. 
    After  sitting  motionless  for  thirty  seconds,  with  the  car
stationary  and  the  gearshift  still  in  reverse,  Tolliver  felt
something hit him in the chest. He looked down and realized


1
     At  Tolliver’s  plea  hearing,  the  State’s  version  of  the  event  placed  the
incident at the intersection of Wabansia and Moody. Tolliver stated that
Tyson’s home was on Wabansia, and although he was not certain of the
cross‐street,  he  believed  it  was  Mobile.  Tolliver  also  stated  that  he  was
traveling  east  on  Wabansia  when  the  officers  stopped  him.  Moody  is
approximately six blocks east of Mobile. The precise location of the shooting
is immaterial to the issues on appeal.
4                                                            No. 15‐1924

he had been shot. When he felt the bullet enter his chest, he
“ducked down to the right” (R. 33‐1 at 65) or “fell to the right”
(R. 33 at ¶ 26) and “couldn’t move.” R. 33‐1 at 66. See also R. 33
at ¶ 26 (“After Tolliver was shot the first time, he felt as if he
could not move and fell to the right as his car started moving
forward.”); R. 33‐1 at 66‐67 (clarifying that he could not move
anything once the bullet hit him, and recalling that he fell to
the  right).  Tolliver  testified  that  after  he  felt  the  first  bullet
strike him, he “just felt like [he] was paralyzed,” and that he
could  not move anything but his eyeballs. R.  33‐1  at  66. He
could not move his left side at all and he was lying on his right
side, with his right arm trapped beneath him. R. 33‐1 at 69. His
body was “stuck in the middle [of the center console], under
the steering wheel, in between … the gear shift … and … the
little panel part right in the middle.” R. 33‐1 at 69‐70. After that
point, he could not touch the steering wheel because he could
not  move  his  left  side  and  he  was  lying  on  his  right  side.
R. 33‐1 at 68‐71. From that position, he felt the car roll forward
for  a  few  seconds  until  it  hit  something  and  then  stopped
rolling. R. 33‐1 at 67, 72‐73. Tolliver asserted that he “did not
intentionally  put  [the  car]  in  drive,”  but  that  a  reasonable
inference “is that the car was knocked into drive when Tolliver
fell over to the right as he was shot since the gear shift is floor
mounted in the center console.” R. 32, at ¶ 32. He did not know
whether  the  car  was  rolling  forward  in  a  straight  path  but
knew  only  that  it  was  coasting  forward.  R.  33‐1  at  68.  He
denied driving the car toward the officer (R. 33‐1 at 101) but
assumed that the car went toward the officer because it was
rolling  forward  after  he  was  shot.  R.  33‐1  at  104.  After  the
Mitsubishi came to rest, someone then pulled him from the car
No. 15‐1924                                                      5

and laid him on the ground where he “felt like [he] went to
sleep.” R. 33‐1 at 79. 
    Although  he  never  heard  a  gun  being  fired,  Tolliver
eventually learned that the officers had fired fourteen times
and he had been struck by seven bullets which caused serious
and enduring physical and emotional injuries. The second shot
hit him in the shoulder, back‐to‐back with the first. R. 33‐1 at
63‐64, 70. More shots followed, hitting his left shin bone, thigh,
inner  left  thigh,  buttocks,  chest  and  shoulder  blade.  He
underwent surgery five times in efforts to repair the damage
but suffers from lasting injuries. Tolliver asserts that before the
shooting and at the time of the shooting, he posed no danger
or threat of danger to either officer. Tolliver does not dispute
that Officer Sobieraj was injured during the incident, spraining
his ankle. As we noted above, Tolliver also claims not to have
intentionally driven the car towards the officers and that he
was paralyzed from the moment of the first unprovoked shot. 
    Nevertheless, he pled guilty to state charges of aggravated
battery  of  a  peace  officer  and  possession  of  a  controlled
substance with intent to deliver. At his plea hearing, Tolliver
stipulated that, if the matter proceeded to trial, Sobieraj would
testify that:
         he was working  and on duty on December
         9th of 2009 at approximately 11:14 P.M. He
         would  testify  that  he  was  in  the  area  of
         Waubansia [sic] and Moody Avenue in Chi‐
         cago,  Cook  County,  Illinois,  on  a  narcotics
         surveillance.  He  would  testify  that  he  ob‐
         served the Defendant, whom he would iden‐
6                                                       No. 15‐1924

         tify  in  open  court,  driving  a  vehicle.  The
         officer  would  testify  that  he  attempted  to
         curb  that  vehicle,  and  he  exited  his  vehicle
         and  approached  the  vehicle  the  Defendant
         was  driving.  He  would  testify  at  that  time
         that the Defendant drove his vehicle towards
         the officer, and in an attempt to escape from
         the Defendant’s vehicle, Officer Sobieraj did
         fall and sprain his ankle. He would further
         testify that he was in fear for his safety, and
         he  fired  shots  at  the  vehicle  striking  the
         Defendant. He would further testify that after
         the Defendant’s vehicle crashed, the Defen‐
         dant was placed in custody, and a custodial
         search  of  the  Defendant  was  performed,
         which revealed 278 plastic clear plastic [sic]
         baggies with white chunky substance inside
         them.
R. 26‐4, at 8‐9.
    After entering his guilty plea, Tolliver filed a three count
complaint against Officers Sobieraj and Debose and the City of
Chicago, claiming that the officers violated his civil rights by
using excessive force and by conspiring to conceal their use of
excessive force. The claim against the City is limited to indem‐
nification of the officers. The district court concluded that the
claim for excessive force is barred by Heck, and that the other
two  claims  fail  because  they  are  entirely  dependent  on  the
success of the first. Tolliver appeals.
No. 15‐1924                                                       7

                                  II.
    We review the district courtʹs grant of summary judgment
de  novo, examining the record in the light most favorable to
Tolliver  and  construing  all  reasonable  inferences  from  the
evidence in his favor. Anderson, 477 U.S. at 255; Naficy v. Illinois
Depʹt of Human Servs., 697 F.3d 504, 509 (7th Cir. 2012); Norman‐
Nunnery v. Madison Area Technical Coll., 625 F.3d 422, 428 (7th
Cir. 2010). Summary judgment is appropriate when there are
no genuine disputes of material fact and the movant is entitled
to judgment as a matter of law. Fed.R.Civ.P. 56(a); Naficy, 697
F.3d at 509. 
   Under  Tolliver’s  theory  of  the  case,  the  officers  used
excessive force in shooting him before his car began moving
and in continuing to shoot him as his car rolled slowly in the
direction of Sobieraj. The district court granted judgment in
favor of the defendants after concluding that Tolliver’s claims
were barred by Heck. In that case, the Supreme Court held:
         [I]n order to recover damages for allegedly
         unconstitutional conviction or imprisonment,
         or  for  other harm caused by actions whose
         unlawfulness would render a conviction or
         sentence  invalid,  a  §  1983  plaintiff  must
         prove  that  the  conviction  or  sentence  has
         been reversed on direct appeal, expunged by
         executive order, declared  invalid  by  a state
         tribunal authorized to make such determina‐
         tion,  or  called  into  question  by  a  federal
         courtʹs issuance of a writ of habeas corpus, 28
         U.S.C. § 2254. A claim for damages bearing
8                                                         No. 15‐1924

         that relationship to a conviction or sentence
         that has not been so invalidated is not cogni‐
         zable under § 1983. Thus, when a state pris‐
         oner  seeks  damages  in  a  §  1983  suit,  the
         district court must consider whether a judg‐
         ment in favor of the plaintiff would necessar‐
         ily imply the invalidity of his conviction or
         sentence; if it would, the complaint must be
         dismissed  unless  the  plaintiff  can  demon‐
         strate  that  the  conviction  or  sentence  has
         already  been  invalidated.  But  if  the  district
         court  determines  that  the  plaintiffʹs  action,
         even if successful, will not demonstrate the
         invalidity of any outstanding criminal judg‐
         ment against the plaintiff, the action should
         be allowed to proceed, in the absence of some
         other bar to the suit.
    Heck, 512 U.S. at 486–87 (footnotes omitted). The question
for Tolliver, then, is whether his civil claims against the officers
necessarily imply the invalidity of his criminal conviction. See
also  Okoro  v.  Callaghan,  324  F.3d  488,  489  (7th  Cir.  2003)  (a
convicted criminal may not bring a civil suit questioning the
validity  of  his  conviction  until  the  conviction  has  been  set
aside).
    Tolliver pled guilty to aggravated battery of a peace officer.
In Illinois, “[a] person commits aggravated battery when, in
committing a battery, other than by the discharge of a firearm,
he  or  she  knows  the  individual  battered  to  be  …  [a]  peace
officer … performing his or her official duties.” 720 ILCS 5/12‐
No. 15‐1924                                                                    9

3.05(d)(4)(I).2  In  turn,  “[a]  person  commits  battery  if  he
intentionally or knowingly without legal justification and by
any  means,  (1)  causes  bodily  harm  to  an  individual  or  (2)
makes  physical  contact  of  an  insulting  or  provoking  nature
with an individual.” 720 ILCS 5/12‐3.3 Illinois law also provides
that “[a] material element of every offense is a voluntary act,
which includes an omission to perform a duty which the law
imposes on the offender and which he is physically capable of
performing.”  720  ILCS  5/4‐1.  Thus,  in  order  to  be  guilty  of
aggravated battery to a peace officer, Tolliver must have (1)
known that Sobieraj was a peace officer performing his official
duties; and (2) intentionally or knowingly; (3) voluntarily; (4)
without legal justification; (5) caused bodily harm to Officer
Sobieraj.
   In Tolliver’s current version of the shooting, he concedes
that he knew that Sobieraj was a peace officer performing his
duties  and  that  Sobieraj  was  injured  when  he  attempted  to
move away from Tolliver’s car as it rolled towards him. But
Tolliver’s version of the event denies any act that was know‐
ing, intentional, voluntary and lacking legal justification that


2
   At the time of the shooting, section 720 ILCS 5/12‐4(b)(18) provided that,
“[i]n committing a battery, a person commits aggravated battery if he or
she … Knows the individual harmed to be an officer or employee of the
State of Illinois, a unit of local government, or school district engaged in the
performance of his or her authorized duties as such officer or employee.”
That  provision  was  amended  and  renumbered  as  quoted  above  but  the
changes are not relevant to the issues on appeal.

3
   This is the version of the statute in effect at the time of the offense. A new
version took effect on July 1, 2011.
10                                                         No. 15‐1924

caused the harm to Officer Sobieraj. Instead, Tolliver affirma‐
tively  asserts  that  he  did  not  intentionally  drive  the  car
towards the officers, and that after the first, unprovoked shot,
he  was  paralyzed,  fell  over,  and  could  not  see  what  was
happening.  He  argues  that  it  is  reasonable  to  infer  that  he
knocked  the  gear  shift  into  a  forward  gear  when  he  fell  or
“ducked” to the right after being shot, and he assumes his car
drifted towards the officers. 
     Without any acknowledgment of the mental state necessary
for a conviction for aggravated battery, Tolliver’s version of the
shooting thus implies the invalidity of his conviction. That is,
if the finder of fact were to accept his version of the event, the
officers shot him as he sat impassively in his car, posing no
threat to the officers. By his own account, the first shot that he
felt  caused  him  to  fall  to  the  right,  paralyzing  his  left  side,
trapping  his  right  arm,  and  rendering  him  unable  to  move
anything but his eyeballs. He could not see where the car was
going and could not direct its path or do anything to stop it. He
urges the court to interpret his statement that he “ducked” to
the right as the voluntary and intentional act that caused harm
to Officer Sobieraj. But even if he voluntarily ducked to the
right, and that action shifted the car into gear and caused it to
roll towards the officers, he has affirmatively denied intent and
knowledge of what happened next. Moreover, he would have
been legally justified in ducking if, as he also claims, he was
sitting impassively posing no threat to the officers when they
began to shoot him, even if the action of ducking then caused
injury  to  the  officer.  See  720  ILCS  5/7‐13  (delineating  the
defense of necessity). Under Tolliver’s version of the facts, he
could not be guilty of aggravated battery because he did not
No. 15‐1924                                                            11

intentionally drive towards the officers, did not knowingly roll
towards them, could not have stopped the car if he wanted to,
and placed the car into a forward gear through an act that can
be described as voluntary only if the finder of fact ignores the
majority of his deposition testimony. Moreover, in light of all
of  his  repeated  testimony  regarding  falling  to  the  right  and
immediate paralysis, it is not reasonable to construe the phrase
“I ducked down to the right” as a voluntary act much less a
voluntary  act  that  knowingly  caused  the  injury  to  Sobieraj.
Because his version of the  facts implies the invalidity  of  his
conviction for aggravated battery, his civil claims are barred by
Heck.
    We  note  that  there  is  nothing  inherently  contradictory
about pleading guilty to aggravated battery of a peace officer
and bringing a claim of excessive force. In Illinois, a person
may be guilty of aggravated battery of a peace officer for either
causing bodily harm to an officer or making physical contact
of an insulting or provoking nature with an officer. 720 ILCS
5/12‐3. Thus, a person could theoretically be found guilty of
aggravated  battery  for  crumpling  up  a  parking  ticket  and
throwing  it  at  the  officer’s  foot,  Garcia‐Meza  v.  Mukasey,
516 F.3d 535, 538 (7th Cir. 2008), or poking a police officer in
the chin, Chelios v. Heavener, 520 F.3d 678, 686 (7th Cir. 2008). If
a police officer responded to those relatively minor insults with
deadly force, a claim for excessive force would not be barred
by Heck simply because the offender pled guilty to aggravated
battery  of  a  peace  officer.  A  civil  suit  for  excessive  force  in
those  circumstances  would  not  imply  the  invalidity  of  the
conviction. 
12                                                       No. 15‐1924

    But if the plaintiff’s factual claims in the civil suit necessar‐
ily imply the invalidity of the criminal conviction, then Heck
bars the civil suit. We explained the distinction in Okoro. In that
case, a federal prisoner brought a suit against federal and state
officers, seeking the return of gems and cash that he claimed
the officers took from him in the course of a search of his home.
Okoro had been arrested in his home on suspicion of distribut‐
ing heroin, and it was during a search incident to his arrest that
the defendants allegedly stole the gems and cash from him. In
his civil suit, he insisted that he was not trying to sell heroin to
the officers, as they had testified. Instead, he asserted, he was
trying  to  sell  them  gems  and  the  officers  stole  them.  If  his
version of the event was true, then he was convicted in error
because  the  officers’  testimony  about  the  heroin  was  an
essential part of the evidence against him in his conviction. We
noted that if he could not prevail in his claim for the return of
the  gems  without  undermining  his  conviction,  then  he  was
barred by Heck until he had his conviction overturned: 
         It is irrelevant that he disclaims any intention
         of  challenging  his  conviction;  if  he  makes
         allegations  that  are  inconsistent  with  the
         convictionʹs having been valid, Heck kicks in
         and bars his civil suit. Edwards v. Balisok, 520
         U.S. 641, 646–48, 117 S.Ct. 1584, 137 L.Ed.2d
         906 (1997); Ryan v. DuPage County Jury Com‐
         mission, 105 F.3d 329, 330–31 (7th Cir. 1996)
         (per curiam). He is the master of his ground. 
Okoro, 324 F.3d at 490. Okoro could have said the officers took
his gems without making any claim about heroin, or he could
have  said that  they took  both  the heroin and his  gems,  and
No. 15‐1924                                                         13

neither of those scenarios would have implied the invalidity of
his  conviction. But  instead  he challenged the validity of the
guilty  verdict  by  denying  that  there  were  any  drugs  and
instead  arguing  that  he  was  framed.  His  civil  claims  were
therefore barred by Heck. Okoro, 328 F.3d at 490.
    Tolliver’s  conviction  was  based  on  voluntarily,  and
knowingly  or  intentionally  causing  bodily  harm  to  Officer
Sobieraj, without legal justification. But if the incident unfolded
as Tolliver alleges in his civil suit, then he could not have been
guilty  of  aggravated  battery  of  a  peace  officer  because  the
officer  shot  him  without  provocation  and  was  injured  as  a
result of involuntary and unintentional actions by a paralyzed
Tolliver.  Because  Tolliver  is  the  master  of  his  ground,  and
because the allegations he makes now necessarily imply the
invalidity  of  his  conviction,  Heck  bars  his  civil  suit.  Okoro,
324 F.3d at 490. 
    Tolliver could have brought a suit for excessive force that
occurred after the crime was complete. Gilbert v. Cook, 512 F.3d
899, 901 (7th Cir. 2008) (Heck does not affect litigation about
what happens after the crime is completed). As we explained
in Gilbert, a contention that a guard struck back after being hit
is not incompatible with Heck. “Otherwise guards (and for that
matter any public employee) could maul anyone who strikes
them, without risk of civil liability as long as the private party
is punished by criminal prosecution or prison discipline for the
initial wrong.” Gilbert, 512 F.3d at 901. If Tolliver had conceded
that  he  voluntarily  and  intentionally  or  knowingly  drove
towards the officers, or if Tolliver had even remained agnostic
on who struck the first blow, he could have brought a claim
that  the  officers’  response  of  firing  fourteen  bullets  at  him
14                                                                No. 15‐1924

constituted excessive force and that claim4 would not be barred
by Heck. Gilbert, 512 F.3d at 902. But Tolliver’s version of events
negates the mental state necessary to support his conviction for
aggravated  battery  of  a  peace  officer  and  thus  necessarily
implies the invalidity of his conviction.
    The district court relied entirely on Heck in ruling for the
defendants,  declining  to  address  their  alternative  argument
that they were also entitled to qualified immunity for the shots
fired once Tolliver’s car began to move towards them. “The
doctrine of qualified immunity protects government officials
‘from liability for civil damages insofar as their conduct does
not violate clearly established statutory or constitutional rights
of which a reasonable person would have known.’” Pearson v.
Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald,
457  U.S.  800,  818  (1982)).  The  Supreme  Court  has  held  that
“[w]here  the  officer  has  probable  cause  to  believe  that  the
suspect poses a threat of serious physical harm, either to the
officer or to others, it is not constitutionally unreasonable to
prevent  escape  by  using  deadly  force.”  Tennessee  v.  Garner,
471 U.S. 1, 11 (1985).5 See also Bell v. Irwin, 321 F.3d 637, 639 (7th


4
  We offer no opinion on the merits of such a claim. We note only that it
would not be barred by Heck.

5
   The Court noted that, when deadly force is used to prevent escape in
circumstances where a suspect has threatened an officer with a weapon, a
warning  should  be  given  first  when  feasible.  Garner,  471  U.S.  at  11–12.
Although  Tolliver  asserts  that  he  was  shot  without  warning,  he  also
concedes that the officers were pointing their weapons at him for at least
thirty seconds and that they were shouting at him. But he alleges that he
                                                                  (continued...)
No. 15‐1924                                                          15

Cir. 2003). If a suspect threatens the officer with a weapon, that
risk  of  serious  physical  harm  has  been  established.  Garner,
471 U.S. at 11. In assessing whether force was excessive, we
must  analyze  the  actions  of  the  officer  from  the  objective
perspective of a reasonable officer on the scene, rather than
with the 20/20 vision of hindsight. Scott v. Edinburg, 346 F.3d
752, 756 (7th Cir. 2003). Moreover, the reasonableness calculus
must allow for the fact that officers are often forced to make
split‐second decisions about what amount of force is necessary
in circumstances that are tense, uncertain and rapidly evolving.
346 F.3d at 756. 
     Tolliver  argues  that  the  officers  were  not  entitled  to
qualified  immunity  because  (1)  they  created  the  danger  by
firing the first shot at a time when the car was stationary and
he  presented  no  threat  to  their  safety;  and  (2)  once  the  car
started rolling towards the officers, it was moving so slowly
that Tolliver did not present a threat of serious physical harm
to  the  officers.  As  we  have  already  noted,  if  the  encounter
unfolded as Tolliver asserts, with the officers firing the first
shot as he sat stationary in the car, his version of events would
necessarily  imply  the  invalidity  of  his  conviction  for  aggra‐
vated  battery  of  Officer  Sobieraj.  That  eliminates  Tolliver’s
argument that the officers unjustifiably created the danger.
   As for his claim that the car was moving so slowly that he
did not place the officers in danger, the defendants point out
that Officer Sobieraj was in fact injured as he tried to flee from


5
   (...continued)
could not hear the words because of the music playing in his car. 
16                                                            No. 15‐1924

Tolliver’s moving car. We will take that analysis a step further.
“The fact‐specific nature of whether an officer used excessive
force depends on the totality of the circumstances surrounding
the encounter.” Scott, 346 F.3d at 756. “[A]n automobile may be
used as a deadly weapon.” Scott, 346 F.3d at 757. Considering
the totality of the circumstances here, Tolliver asserts that his
car was moving no more than three miles per hour at the time
of the shooting. Three miles per hour is equivalent to 4.4 feet
per  second.  In  his  deposition,  Tolliver  stated  that  when  the
officers pulled their car in front of his Mitsubishi to effect the
stop,  the  police  car  was  seven  or  eight  feet  in  front  of  him
(R. 33‐1, at 53, 55), and that Sobieraj was eight feet in front of
him  when  he  exited  the  police  car  and  pointed  his  gun  at
Tolliver (R. 33‐1, at 55). Tolliver then backed up approximately
one and a half car lengths (R. 33‐1, at 51, 56, 57). Assuming that
a car length is approximately sixteen feet, Tolliver backed up
approximately  twenty‐four  feet,  putting  a  total  distance  of
thirty‐two feet (or approximately two car lengths) between his
Mitsubishi  and  Officer  Sobieraj.  A  car  traveling  only  three
miles an hour will traverse that distance in a little more than
seven seconds.6 Of course, when the car began moving in the
direction of the officers, they had no way of knowing whether
Tolliver would accelerate towards them, closing the distance
even faster. They knew only that they had stopped a car being
driven by a man purportedly transporting cocaine, and that the

6
   A car traveling three miles per hour would close the gap in 7.27 seconds.
There are 5280 feet in a mile, and 3600 seconds in an hour. Three miles per
hour is equivalent to 15840 feet per 3600 seconds, or 4.4 feet per second. To
calculate the number of seconds it would take to close the gap, we divide
32 feet by 4.4 feet per second, and calculate 7.27 seconds.
No. 15‐1924                                                           17

man had responded by first backing up and then by moving
towards them as they stood in front of the car. And as Tolliver
alleges,  as  his  car  moved  towards  the  officers,  he  fell  to  his
right, under the steering wheel, and essentially disappeared
from the officers’ sight. 
     Qualified  immunity  applies  to  the  actions  of  Officers
Sobieraj and Debose here. Reasonable officers in their circum‐
stances would have perceived the car as a deadly weapon that
created a threat of serious physical harm. The Mitsubishi was
only two car lengths from the officers when it began to move
in  their  direction,  and  even  at  slow  speeds,  the  officers  had
only seconds to react to the threat. Moreover, the officers had
no  way  of  knowing  whether  Tolliver  would  accelerate,
shortening  the  space  and  time  to  react.  By  Tolliver’s  own
account,  the  bullets  were  fired  in  rapid  succession,  over  a
period that could be measured in seconds. The officers stopped
firing  when  the  vehicle  stopped  moving  and  the  threat  had
passed. During those few seconds, Sobieraj sprained his ankle
as he moved away from the car. 
    Tolliver  encourages  us  to  split  the  time  line  into  the
moments before the car moved and the period after it began
moving. In his opening brief, he claims that it was excessive
force to shoot him before his car drove towards Sobieraj, and
it was also excessive force to continue to shoot him when his
car  slowly  moved  towards  Sobieraj.  If  the  officers  began
shooting  before  the  car  moved,  the  defendants  agree  that
qualified immunity would not apply but that scenario would
necessarily  imply  the  invalidity  of  Tolliver’s  conviction  for
aggravated battery. Because  of  Heck,  Tolliver would have to
obtain the reversal of his conviction before he could proceed
18                                                    No. 15‐1924

against the officers on that theory. And once the car began to
move towards the officers, as a factual matter, there was no
natural  breaking  point  between  the  first  few  shots  and  the
remaining shots. Even if it were possible to discern in those
few  seconds  a  meaningful  break  from  the  shots  absolutely
necessary to protect the officers and those that were unneces‐
sary, the officers were entitled to qualified immunity because
Tolliver  had  ducked  out  of  sight,  and  the  officers  had  no
reason to know that he was disabled or that there was no need
to continue firing. From a reasonable officer’s perspective, the
danger  had  not  changed  because  the  car  continued  to  roll
forward.  In  the  totality  of  these  circumstances,  qualified
immunity therefore applies to all of the officers’ actions once
the car began to move towards the officers. 
    As long as Tolliver’s conviction stands, he is confined to a
version of the facts that does not undermine the conviction.
Because Tolliver’s claim for excessive force fails under Heck, so
too do his claims for conspiracy to conceal the use of excessive
force and for indemnification.
                                                     AFFIRMED.